Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims are 2-21 are allowable over the prior art upon overcoming the double patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter: Most pertinent prior art, including U.S. Patent Pub. No. 2014/0330383 to Wimberly et al., U.S. Patent Pub. No. 2012/0277866 to Kalluri et al., U.S. Patent No. 7,998,212 to Schwab et al., and U.S. Patent No. 5,888,227 to Cottle disclose a kit of intervertebral implants each configured to be inserted into an intervertebral space. Each intervertebral implant of the kit comprises a leading end  and a trailing end, arranged such that the leading end is spaced from the trailing end in an insertion direction into the intervertebral space, an anterior side wall and a posterior side wall each extending between the leading end and the trailing end, wherein the anterior and posterior side walls are opposite each other along a lateral direction that is perpendicular to the insertion direction, and upper and lower endplates each made of Titanium or an alloy thereof and spaced from each other along a transverse direction that is perpendicular to each of the insertion direction and the lateral direction, each of the endplates defining a respective outer surface that is configured to abut respective superior and inferior vertebral bodies when the implant is disposed in the intervertebral space, wherein the trailing end of a first intervertebral implant of the kit has a height greater than that of the leading end along the transverse direction, such that the upper and lower endplates of the first intervertebral implant define a first angle with respect to each other as they extend along the lateral direction, and each of the upper and lower endplates of the first intervertebral implant define respective thicknesses at the anterior side wall, and wherein the trailing end of a second intervertebral implant of the kit has a height greater than that of the leading end along the transverse direction, such that the upper and lower endplates of the second intervertebral implant define a second angle with respect to each other as they extend along the lateral direction that is greater than the first angle.
The prior art fails to teach or disclose, however, wherein the upper and lower endplates of the first intervertebral implant define respective inner surfaces that face each other, the upper and lower endplates of the first intervertebral implant define respective thicknesses from the respective inner surfaces to the respective outer surfaces, the upper and lower endplates of the second intervertebral implant define respective inner surfaces that face each other, the upper and lower endplates of the second intervertebral implant define respective thicknesses from the respective inner surfaces to the respective outer surfaces, and the respective thicknesses of the upper and lower endplates of the second intervertebral implant at the anterior side wall are equal to the respective thicknesses of the upper and lower endplates of the first intervertebral implant at the anterior side wall.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,716,678. Although the claims at issue are not identical, they are not patentably distinct from each other because both the present application and granted patent disclose a kit of intervertebral implants each configured to be inserted into an intervertebral space, each intervertebral implant of the kit comprising a leading end and a trailing end, arranged such that the leading end is spaced from the trailing end in an insertion direction into the intervertebral space, an anterior side wall and a posterior side wall each extending between the leading end and the trailing end, the anterior and posterior side walls opposite each other along a lateral direction that is perpendicular to the insertion direction, upper and lower endplates each made of Titanium or an alloy thereof and spaced from each other along a transverse direction that is perpendicular to each of the insertion direction and the lateral direction, the endplates defining respective outer surfaces that are configured to abut respective superior and inferior vertebral bodies when the implant is disposed in the intervertebral space. The anterior side wall of a first intervertebral implant of the kit has a height greater than that of the posterior side wall along the transverse direction, so that the upper and lower endplates of the first intervertebral implant define a first angle with respect to each other as they extend along the lateral direction, wherein the anterior side wall of a second intervertebral implant of the kit has a height greater than that of the posterior side wall along the transverse direction, such that the upper and lower endplates of the second intervertebral implant define a second angle with respect to each other as they extend along the lateral direction that is greater than the first angle. The upper and lower endplates of the first intervertebral implant define respective inner surfaces that face each other, the upper and lower endplates of the first intervertebral implant define respective thicknesses from the respective inner surfaces to the respective outer surfaces, the upper and lower endplates of the second intervertebral implant define respective inner surfaces that face each other, the upper and lower endplates of the second intervertebral implant define respective thicknesses from the respective inner surfaces to the respective outer surfaces, and the respective thicknesses of the upper and lower endplates of the second intervertebral implant at the anterior side wall are equal to the respective thicknesses of the upper and lower endplates of the first intervertebral implant at the anterior side wall.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775